Order entered June 30, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-21-00099-CV

                     CITY OF IRVING, TEXAS, Appellant

                                         V.

                               EDWIN MUNIZ, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-07034-E

                                      ORDER

      Before the Court is appellee’s June 28, 2021 motion for a second extension

of time to file his brief. Appellee seeks a fourteen-day extension.

      We GRANT the motion and ORDER the brief be filed no later than July

12, 2021. Because this is an accelerated appeal, we caution that further extension

requests will be disfavored.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE